             Case 3:18-cr-00119-RS Document 288 Filed 06/02/20 Page 1 of 3




     SHAFFY MOEEL
 1   California SBN 238732
 2   Moeel Law Office
     1611 Telegraph Ave. Suite 806
 3   Oakland, CA 94612
     Telephone: (415) 735-5021
 4   shaffymoeel@gmail.com
 5   JAMES S. THOMSON
 6   California SBN 79658
     Attorney and Counselor at Law
 7   732 Addison Street, Suite A
     Berkeley, California 94710
 8   Telephone: (510) 525-9123
     Facsimile: (510) 525-9124
 9
     Email: james@ycbtal.net
10
     Attorneys for Defendant
11   EDDY URBINA

12
                                  IN THE UNITED STATES DISTRICT COURT
13
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
                                         SAN FRANCISCO DIVISION
15

16   UNITED STATES OF AMERICA,                          Case Number: 18CR0119-RS

17                   Plaintiff,
                                                        DEFENDANT’S JOINDER TO
18   v.                                                 DEFENDANT REBOLLEDO’S
                                                        REPLIES TO THE
19   EDDY URBINA et al.,                                GOVERNMENT’S RESPONSE
                                                        AND OPPOSITION TO MOTIONS
20                   Defendant(s).                      FOR DISCLOSURE REGARDING
                                                        THE GRAND JURY AND
21                                                      DISCOVERY

22                                                      Date: June 22, 2020
                                                        Time: 10:00 am
23                                                      COURT: Joseph C. Spero, U.S. Mag.
                                                        Judge
24

25

26
27
     Defendant’s Joinder to Replies to Government’s Response and Opposition to Motions for Disclosure of Grand
28                                          Jury Materials and Discovery
                                                  18CR0119-RS

30
              Case 3:18-cr-00119-RS Document 288 Filed 06/02/20 Page 2 of 3




            Mr. Urbina moves to join in replies to (1) the government’s response and opposition to the motion
 1

 2 for discovery and (2) the government’s response and opposition to the motion for disclosure regarding the

 3 grand jury, both filed by his co-defendant Mr. Rebolledo.

 4          In his motion and reply regarding the necessity for disclosure of the transcript of the prosecutor’s
 5 charging instructions to the grand jury, Mr. Rebolledo argues that he has a particularized need for them

 6
   because of the complexity of the charges before the grand jury. Mr. Urbina agrees. Here, where
 7
   prosecutor’s charging instructions to the grand jury raise important questions the answers to which may
 8
   form the basis of a motion to dismiss the indictment, the need for the disclosure--to ensure the validity of
 9

10 the indictment—is significant. And this need outweighs the need for any secrecy because the government

11 has already arrested and indicted the defendants it intended to charge.

12          For all the reasons stated in Mr. Rebolledo’s replies, which apply with equal force to Mr. Urbina,
13
     and based on the record herein, the Court should exercise its discretion and order the government to
14
     produce discovery and grand jury materials as requested by the defense in prior pleadings.
15

16
                                                          Respectfully submitted,
17

18
     Dated: June 2, 2020                                       /s/ Shaffy Moeel
19                                                             SHAFFY MOEEL
                                                               Attorney for Defendant
20

21                                                             /s/ James S. Thomson
                                                               JAMES S. THOMSON
22                                                             Attorney for Defendant

23

24

25

26
27
      Defendant’s Joinder to Replies to Government’s Response and Opposition to Motions for Disclosure of Grand
28                                           Jury Materials and Discovery
                                                   18CR0119-RS

30
             Case 3:18-cr-00119-RS Document 288 Filed 06/02/20 Page 3 of 3




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
     Defendant’s Joinder to Replies to Government’s Response and Opposition to Motions for Disclosure of Grand
28                                          Jury Materials and Discovery
                                                  18CR0119-RS

30
